584




           OFFICE    OF   THE    ATTORNEY         GENERAL    OF TEXAS
                                     AUSTIN




Iionorablo     Bert lord,       Adminl6trator
Texas     Liquor Control        Board
Austin     1, Texas

                                 Opinion    Ho.    O-69211




                            a was therm in por~emsion     ot tha
                             two   iMp.OtOrlJ entW-*d th8 Z’WIi-
                       loarohmd the prealirs8    and round two
         pint8  of   liquor’.  A copy of tha r8arohwarrant
         was loft    on the table.*
                                                                              585



Honmabla      Bert     Pord - Pnga 8



         The question    ralaed In your request      ia whe+&8r
raid f&e    ahow auoh faIlur8       of oomplIanoe with t$a
eeareh and aolauun lane In regard to notior          aa to render
aaId liquor  ~atlmiaaIblo      on thr trial of drtmdsmt     aa
being lYidanocr obtaIne6     l.n YIolAtIon   0r law.


             Arti     6bb-20,    Vamon~a Annotated Penal Code of
tb   Stnto    of Toxaa, War         the rubtitle,         ‘Soarohea    and
S0iaur~0    = protidor, inter din, that a aenroh wnrrnnt mny
iaaur M&r Title          6 oi the Ooda of OrtrPinal Proordura for
the QW ofta of aemrahing for,              roiaing,     and dratroying      any
aloohol fto berernge poasara6d,           lo ltl,   tr a na p o ma   r tonufa
                                                                            4      o-
tured,    kept, or stored ln riolation              of the proYioIons       0r
thIa Ad;      8earJ    wur?mta      mu be Irauod br say aagietrata
upon the Mfidarft         of a on6 Tble pereon,            ratting   forth the
name or daaoription        of the omnar or pereon la obargo of the
premises    to be aearohad,        or stating       that   hia nam and do-
aoriptioa     are unknown, thr addrosa or deeoription                  of the
preaI000,     and  ahowing    that    the   dasorikd       prenlar   la  a place
where 80810 apaoittad        phase or phaa68 of this aot are YIO-
lated or are befag violated;             If the plao8 to be sOar&?d
IO a private      dwelling    oooupiod aa auoh and no part thareof
10 uaad se a atoro,        ahop,    hotel,     boarding      how.,   or any
purpose other than a rlrato             tesldanoe        auah affidavit
&all    be mde      by two 7 a) or~dible         ~araona~ and, except aa
herein proridol       the applloatlon,         lesuanoa,      and rxaoutioa
or any auoh warrant and &ll proaeodlnga rolatiY8                     tharoto
ahall oodorm aa near aa my be to thr pro~ialona                        of Title
b of the Coda of Criminal Proeoduror

         ~tlolo  919, Title  6 or the Code 0r CrImInal pro-
oadura, prdribea   that the offioer    shall, upon going to
tha p2aoa ordered to be loarehed, or baiorr      laIzIng any
propsty   for whIoh ho IO ordered to anLo arnroh, give
notioo  of hia DW&lOBOto the pereon who ha charge of,
or ia an inmete of the place,       or who ha8 poeaeoaIon of
the propartq         draorikd   in   the   wa.rrnnt.
Honorable         Bert    Ford   - Page 3



             The Court of CrlnInel   Appaala, nffIrmI6g    6  on-
riotion      for aanufaoturIng  Intoxioating  liquor    In &a    Y’r
Stats,      26 S. ii. (Zd) 211, held, Inter alia,    as fo&nfar
              mApprllant   *a Sirat   oontentlon   la t&et t&a
          leuoh was Illegal,        baoauaa appellant   wna not
          notified    by the ofrioare    t&t thal had 6 aeeroh
          warrant.     The efficera    had the eearoh wnrraat.
          They marely failed       to notify   appllent       oi uah
          hot, Whaa the offloors          eppronahad,      appall&
          wna hiding     In the brush, and it doaa not appear
          that he wna In the house v&a t!m orfloera                cntu-
          ld.Ho was later        brought    In after    the ararah had
          already   oterted.     The railura    to girs the notioa
          provided for In Artlola        319, O.C.?.,      bid not rgnder
          the rearoh Illegal.        Juatioa Y. Stnta        (2%~. Cr. App.)
          18 S.-U.    (2) 657.”

         Said Court of GrImInal       Appenla, In Juetioa    I. State,
18 8. W. (Xd) 657, an appeal from 6 oonviotion          f?+r poaaoaa-
ing intoxionting      liquor  for purpoaea of sale,   In ooaetmIng
raid Artiola     3l9, O.C.P.,    aaId the iollowingr
              ”           An offioer    ought to   giya   notI    0s hI0
          pur&;      is    discrated   by
                                        said article,     both Car
          his own pmtieotion       and In fairness      to the party
          whose pramisea     are to be oaarotmd.         A failure    to
          giro   8-h notioe     would frequently      throw lI&t up-
          9~ end datermiM       the 1Ogallty      or othorwiso     cU the
          eonauot of all parties        at thatinr    or the 884kroh,
          but this phase oi tb         question IO not In the praa-
          ent oaso.     A failure    to give the not100 provided
          In the Artlola      guoted mvuld not, in our opinion,
          rander   the sonsah Illaga.L,      and th#reXom       would
          not result    in the rajaotIoa       of tha evIdenoo ob-
          tained    as a result    thasor,.    . .a

              TM two foregoing         oaa~a    wa r oa ited
                                                          dthlmr OY*l
                                                                   b
B&Gee Y, Stata (&la,               Appp.),
                               S. a..(2)   61                7141 and 84Y.r    v*
State (Grim. App.), 79 So 3. (2) 3189‘
Honorable     Bert   Ford - Page 4


             Your Inquiry mentioned the o&so of Qoodapsrd Y.
Steta,     25 9. W. (24) 856 (Or&n. Appela).                 This wep’an
eppaal from 4 oonriotion            0s murder and the Court ox far&m-
Inal Appanla bald, In subatuioa,               es apparently       nffarting
this    quartion,     thnt   while ona In poaseaaIon          of a lawful
aurah      werrent bar the *Q&t or ult Imnto ant-                  aad ulti-
ante asarah as againat           nfuaal      of prdaaion        to antor,      or
r0fuael      to permit to aaeroh, th8 oourt knaw of no rule of
14~ or aaoiei0n         warah 4uthprima        aa otry     without     notiti-
oation or attempted          notme4ti0n to the oeoupnnta,                or
without atd 4aido from thr auk14 r0arliti48                     grO0040nt
to t im antry into the prsmIsaa of another by one wha was
neither      a resident    nor oooupent of auoh houaa; tha moor4
ahoW       the offIO8r did Bat knook, -4              did not     in anywire
Indionta       that ha had a aeuah         warrant 8 ha did not hero it
in his h0aa, nor 414 ha any ~ything                  r+gma&s it to ap
pllantta        fife; ha entered      lppollant~a      home,     oama Into
the room, with a dr6Wa pistol              ,In hia hand,      IO regard to
those findings        the Court said further:            *#hatever     6 jury
might t&Ink of this under lppropritta                 Inatruetiona        we
rind ouraelvea        unable to get awey tron tha oaroluafon
that    thee* faeta gave to lppallant             tha right to hate hIa
theory of Belt-aafeneo           aubnittal     to the jll~iy.~      Va do not
baliev~      the r300aapaaaoma, aupra, to be In point as to
legality       of l~Idanoa obtained        u&or a eras& warrant.

         On tha related     quoation   of ldmiaaibllity   of ovl-
donoa obtainad out of the proaenoa of defendant,          we pra-
sent th 8 oases of Boogin v. Stata (Win. App. ), 273 S. W.
576, 4 liquor   proaroutI on, end Rwlar      v, State   (Grim.
App,), 31 9. ti. (8) 450, a theft oaae, wbieh hold, In
aubstanoe , that the mare Snot t&et       the eoouaad was not
prseant  vrbn lnoriminating      lridmoa   was diao0rared or
seen la no ground for it0lxaluaIon         es hearsay lYIdana.
See 18 Tex. Jur. p. 120.

         Thanfora,    It fa the omaiderad               opinion     of this
Depsrtmaat  that   mid Intoxioating   liquor              diaoo+Orad     on
licmorable     Bert     Ford - Fana 5



defendant’s    preaisar   under a raild  searah warrant,,I‘though
defendant was not present      at tine of aearoh and pb one
was prosent    and in oimrgo of said ~remieea to whom notier
of ssuah     oould bQ given,   was admtsaible   aa legal   evidaooe
on the trial     of defendant ior unlawrUl1.y posaroeing      intorl-
oat-i= liquor     for the purpooe oi Palo.

             Trwiting     the foregoing     fully    answers    yeour inquir;y,
wo are



                                        Yours   very   truly,

                                  ATTOFtNXY0ZTiCW.L08'TEXAS


                                          &4G!dkt~.L~
                                  BYS                                             P
                                      ,kbert    L.   Latt~inbarb,   Jr.
                                                         ASIisteAt




Wrgb